DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed November 7, 2022, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 9,339,641 to Rajguru and US 8,548,556 to Jensen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,339,641 to Rajguru (hereinafter Rajguru) in view of U.S. Patent No. 8,548,556 to Jensen (hereinafter Jensen) (cited in IDS dated 01/16/2020).
Regarding independent claim 1, Rajguru discloses a grounding device (Fig. 48, at least glove or brace 550, col. 48, ll. 55-67 and col. 49, ll. 1) comprising:
a grip element (glove or brace 550); and 
one or more bioelectrical grounding segments (at least ground electrode 556).
Illustrated below is Fig. 48 of Rajguru marked and annotated for the Applicant’s reference. 

    PNG
    media_image1.png
    458
    736
    media_image1.png
    Greyscale

Rajguru fails to disclose that the grip element is arched and that the grounding segments are disposed about the arched grip element, wherein  the arched grip element increases contact between the one or more bioelectrical grounding segments and a person.
However, Rajguru discloses that the hand or arm applicator 310 may be ergonomic or contoured to a hand or arm to be positioned relative to or in proximity to a hand or arm to generate an electromagnetic or magnetic field focused on a target nerve, muscle or other tissue within the hand or arm (at col. 34, ll. 38-43).  Rajguru further discloses a stimulator electrode 562 attached to the palm of the hand (Fig. 49, col. 50, ll. 57-59).  As shown in Fig. 49, the electrode 562 appears to be arched and gripped by the user of the device.  Therefore, Rajguru at least suggests that the element may be an arched grip element.  
Nevertheless, to further support the that an arched grip element is well known in the art, Jensen is provided as further evidence.  Jensen discloses a bioelectrical impedance measuring apparatus including a plurality of electrodes, measuring circuitry including alternating current sources, voltage measuring circuits, and a control and analysis unit, and hand contact bodies, each of which is shaped in such a manner and provided with electrodes in such a manner that a user, when contacting the hand contact bodies with hands, comes into contact with electrodes for each hand on each respective hand contact body is provided (col. 2, ll. 22-30).  Jensen further discloses that the hand contact body has a partially curved, essentially cylindrical hand seating surface from which projects on one side a bar extending in the longitudinal direction of the cylinder (Fig. 1-3 and col. 4, ll. 42-45).  That is, Jensen discloses an arched grip element having grounding segments disposed about the arched grip element, wherein the arched grip element increases contact between the one or more bioelectrical grounding segments and a person.
Illustrated below is Fig. 3 of Jensen for the applicants reference.

    PNG
    media_image2.png
    504
    348
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajguru as taught by Jensen.  This would have been done in order to ensure a proper and secure contact between the device and the user of the device, as taught by Jensen at col. 2, ll. 17-21.
Regarding claim 2, Rajguru discloses a cord connected to the grounding device (at least the strap surrounding the hand, and the electrode may be attached to one or more wires, at least col. 48, ll. 15-16).
Regarding claim 3, Rajguru discloses a base connected to the grip element (at least the brace 550 can be considered a base).
Regarding claim 4, Rajguru discloses a strap connected to the grounding device (at least strap that wraps around hand).
Regarding claim 8, Rajguru discloses wherein the one or more bioelectrical ground segments are comprised of electrically conductive material (conductive coils, col. 8, ll. 1-3).
Regarding claim 10, Rajguru discloses a base (at least the brace 550 can be considered a base).  

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rajguru and Jensen in view of US 2009/0314616 to Oberhammer (hereinafter Oberhammer) (cited in IDS dated Jan-16-2020).
  Regarding claim 5, modified Rajguru fails to disclose wherein the one or more bioelectrical grounding segments are arched.
In the same field of endeavor, Oberhammer discloses a curved electrode 10 and another electrode 12 that is initially flat and movable with at least one degree of freedom (at para. 0067).  That is, Oberhammer discloses wherein the one or more bioelectrical grounding segments are arched.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Rajguru as taught by Oberhammer.  This would have been done to provide an electrode that is bendable to a certain degree, as taught by Oberhammer at least at para. 0067. 

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rajguru and Jensen  in view of US 2009/0120801 to Zhou (hereinafter Zhou) (cited in IDS dated Jan-16-2020).
Regarding claim 7, Rajguru fails to disclose wherein the one or more bioelectrical grounding segments have varying surface areas with respect to each of the other one or more bioelectrical grounding segments.
Zhou discloses a silicon array having various electrodes (at least Fig. 14).  The array can include electrodes of varying diameter having different capacitance (at para. 0072.)  Therefore, Zhou discloses wherein the one or more bioelectrical grounding segments have varying surface areas with respect to each of the other one or more bioelectrical grounding segments.   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Rajguru as taught by Zhou.  This would have been done to provide electrodes of varying surfaces to measured capacitances at distinct points of interest, as taught by Zhou at least at para. 0073-0075.
Regarding claim 15, modified Rajguru discloses wherein the one or more bioelectrical grounding segments have an equal surface area (Zhou at Fig. 14).

Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rajguru and Jensen in view of US 6,746,890 to Gupta et al. (hereinafter Gupta) (cited in IDS dated Jan-16-2020).
Regarding claim 9, Rajguru fails to disclose wherein the grounding device is cylindrical.
Gupta discloses a cylindrical grounding device (at least Figs. 8A).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Rajguru as taught by Gupta.  This would have been done to provide a grounding device that can be accommodated in different parts of the body, as taught by Gupta at least at col. 1. ll. 10-15.
Regarding claim 11, modified Rajguru discloses wherein a top of the grounding device is hemispherical (Fig. 8B of Gupta).  

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajguru and Jensen in view of US 6,241,762 to Shanley (hereinafter Shanley) (cited in IDS dated Jan-16-2020).
Regarding claim 12, Rajguru fails to disclose comprising a hinge.
Shanley discloses a medical device comprising a hinge (at least Figs. 3a-3e).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Rajguru as taught by Shanley.  This would have been done to provide a grounding device that can be easily mounted in removed from a particular part of the body, as taught by Sharley, at least at col. 4. ll. 3-14.

Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajguru and Jensen in view of US 7,729,784 to Mills et al. (hereinafter Mills) (cited in IDS dated Jan-16-2020).
Regarding claim 13. Rajguru fails to disclose a moisture pad.
Mills discloses a pair of electrodes  having a separating layer between them. The separating layer may include a strip of moisture sensitive/indicating material. Alternatively, the entire separating layer is made of moisture sensitive/indicating material, at col. 4, ll.47-51.  That is, Mills discloses a moisture pad. 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Rajguru as taught by Mills.  This would have been done to provide a moisture sensitive/indicating material, as taught by Mills, at least at col. 4. ll. 47-51.
Regarding claim 14, modified Rajguru fails to disclose one or more moisture apertures.  However, Mills teaches that certain tests may be initiated by events such as a change in moisture level.  Accordingly, Mills suggests that the device may include moisture apertures t control moisture levels.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajguru to provide moisture apertures.  This would have been done to control the moisture levels.    

Claim(s) 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,299,586 to Cao (hereinafter Cao) in view of Rajguru and Jensen.
Regarding claim 16. Cao discloses a system (Fig. 3) comprising:
a processor (at least monitor 7) that: detects a grounding reading from one or more bioelectrical grounding segments (monitor provides bio-feedback signal, at least col. 1, ll. 25-30), determines which of the one or more bioelectrical grounding segments provide ground saturation (monitors determines grounding of user of device, at least col. 1, ll. 25-43); and 
a grounding device (at least grounding plate 3).
Cao fails to disclose that the grounding device comprises: an arched grip element and one or more bioelectrical grounding segments disposed about the arched grip element, wherein the arched grip element increases contact between the one or more bioelectrical grounding segments and a person.
In the same field of endeavor, Rajguru discloses a grounding device comprising a grip element and one or more bioelectrical grounding segments (see Fig. 48 and rejection of claim 1 above).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao as taught by Rajguru.  This would have been done to provide a device that can easily be held by the user.
Jensen discloses a bioelectrical impedance measuring apparatus including a plurality of electrodes, measuring circuitry including alternating current sources, voltage measuring circuits, and a control and analysis unit, and hand contact bodies, each of which is shaped in such a manner and provided with electrodes in such a manner that a user, when contacting the hand contact bodies with hands, comes into contact with electrodes for each hand on each respective hand contact body is provided (col. 2, ll. 22-30).  Jensen further discloses that the hand contact body has a partially curved, essentially cylindrical hand seating surface from which projects on one side a bar extending in the longitudinal direction of the cylinder (col. 4, ll. 42-45).  That is, Jensen discloses an arched grip element having grounding segments disposed about the arched grip element, wherein the arched grip element increases contact between the one or more bioelectrical grounding segments and a person.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao and Rajguru as taught by Jensen.  This would have been done in order to ensure a proper and secure contact between the device and the user of the device, as taught by Jensen at col. 2, ll. 17-21.
Regarding claim 20, Cao discloses wherein the grounding device grounds a person in response to contacting a person (device is worn by a person and determines if device is grounded).
Regarding claim 21, Cao discloses wherein the processor determines whether or not one or more bioelectrical ground segments is in contact with a person (the device provides bio-feedback regarding the conductance of a signal in a person, at least col. 1, ll. 25-30).  

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cao, Rajguru and Jensen in view of Mills.
Regarding claim 17, modified Cao fails to disclose wherein a processor determines whether or not a moisture content of one or more grounding segments provides ground saturation.
Mills discloses a pair of electrodes having a separating layer between them. The separating layer may include a portion or an entire strip of moisture sensitive/indicating material, at col. 4, ll.47-51 and a monitor for determining whether or not a moisture content of the one or more grounding segments provides ground saturation (at least Fig. 3 and col. 5, ll. 16-33). 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Cao as taught by Mills.  This would have been done to provide a moisture sensitive/indicating material, as taught by Mills, at least at col. 4. ll. 47-51.

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, Rajguru and Jensen in view of Zhou.
Regarding claim 18, modified Cao fails to disclose wherein the  processor determines if one or more bioelectrical grounding segments should be excluded from the ground saturation determination.
As noted above Zhou discloses utilizing various grounding segments of equal or distinct sizes.  Therefore, Zhou teaches or at least suggests wherein the  processor determines if one or more bioelectrical grounding segments should be excluded from the ground saturation determination.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified Cao as taught by Zhou.  This would have been done to provide electrodes of varying surfaces to measured capacitances at distinct points of interest, as taught by Zhou at least at para. 0073-0075.
Regarding claim 19, modified Cao discloses wherein one or more bioelectrical grounding segments includes a surface area that is different from another one of the one or more bioelectrical grounding segments (Zhou at Fig. 14 and para. 0072-0075).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858